Supreme Court of Florida
                                    ____________

                                    No. SC19-1911
                                    ____________


   ADVISORY OPINION TO THE ATTORNEY GENERAL RE: VOTER
        APPROVAL OF CONSTITUTIONAL AMENDMENTS.

                                  February 20, 2020

PER CURIAM.

      The Attorney General of Florida has requested this Court's opinion as to the

validity of an initiative petition circulated pursuant to article XI, section 3 of the

Florida Constitution. We have jurisdiction, see art. IV, § 10, art. V, § 3(b)(10),

Fla. Const., and we approve the proposed amendment for placement on the ballot.

                                  BACKGROUND

      On November 12, 2019, the Attorney General petitioned this Court for an

opinion on whether a proposed amendment titled “Voter Approval of

Constitutional Amendments” complies with the single-subject requirement of

article XI, section 3 of the Florida Constitution and whether the proposal’s ballot

title and summary comply with the substantive and technical requirements in

section 101.161(1), Florida Statutes (2019). After we invited briefing from
interested parties, we received a brief from the sponsor but no briefs in opposition.

We dispensed with oral argument.

      The full text of the proposed amendment, which would amend sections 5 and

7 of article XI of the Florida Constitution, is the following:

      SECTION 5. Amendment or revision election.—
      (a) A proposed amendment to or revision of this constitution, or any
      part of it, shall be submitted to the electors at the next general election
      held more than ninety days after the joint resolution or report of
      revision commission, constitutional convention or taxation and budget
      reform commission proposing it is filed with the custodian of state
      records, unless, pursuant to law enacted by the affirmative vote of
      three-fourths of the membership of each house of the legislature and
      limited to a single amendment or revision, it is submitted at an earlier
      special election held more than ninety days after such filing. If the
      proposed amendment or revision is approved as provided in
      subsection (e), it shall be submitted to the electors a second time at the
      next general election occurring at least ten weeks after the election in
      which the proposed amendment or revision is initially approved.
      (b) A proposed amendment or revision of this constitution, or any part
      of it, by initiative shall be submitted to the electors at the general
      election provided the initiative petition is filed with the custodian of
      state records no later than February 1 of the year in which the general
      election is held. If the proposed amendment or revision is approved as
      provided in subsection (e), it shall be submitted to the electors a
      second time at the next general election.

      (c) The legislature shall provide by general law, prior to the holding of
      an election pursuant to this section, for the provision of a statement to
      the public regarding the probable financial impact of any amendment
      proposed by initiative pursuant to section 3.

      (d) Once in the tenth week, and once in the sixth week immediately
      preceding the week in which the an election is held, the proposed
      amendment or revision, with notice of the date of election at which it
      will be submitted to the electors, shall be published in one newspaper

                                         -2-
     of general circulation in each county in which a newspaper is
     published.

     (e) Unless otherwise specifically provided for elsewhere in this
     constitution, if the proposed amendment or revision is approved by
     vote of at least sixty percent of the electors voting on the measure in
     each of two elections, it shall be effective as an amendment to or
     revision of the constitution of the state on the first Tuesday after the
     first Monday in January following the second election in which the
     proposed amendment or revision is approved, or on such other date as
     may be specified in the amendment or revision.

     SECTION 7. Tax or fee limitation.—Notwithstanding Article X,
     Section 12(d) of this constitution, no new State tax or fee shall be
     imposed on or after November 8, 1994 by any amendment to this
     constitution unless the proposed amendment is approved by not fewer
     than two-thirds of the voters voting in each of the two elections in
     which such proposed amendment is considered. For purposes of this
     section, the phrase “new State tax or fee” shall mean any tax or fee
     which would produce revenue subject to lumpsum or other
     appropriation by the Legislature, either for the State general revenue
     fund or any trust fund, which tax or fee is not in effect on November
     7, 1994 including without limitation such taxes and fees as are the
     subject of proposed constitutional amendments appearing on the ballot
     on November 8, 1994. This section shall apply to proposed
     constitutional amendments relating to State taxes or fees which appear
     on the November 8, 1994 ballot, or later ballots, and any such
     proposed amendment which fails to gain the two-thirds vote required
     hereby shall be null, void and without effect.

     The ballot title for the proposed amendment is “Voter Approval of

Constitutional Amendments.” The ballot summary reads as follows:

     Requires all proposed amendments or revisions to the state
     constitution to be approved by the voters in two elections, instead of
     one, in order to take effect. The proposal applies the current
     thresholds for passage to each of the two elections.




                                       -3-
                                     ANALYSIS

      Article V, section 3(b)(10) of the Florida Constitution requires this Court, in

response to a request from the Attorney General, to render an advisory opinion on

the validity of an initiative petition circulated under article XI, section 3. Our

review of an initiative is limited to two issues. First, we determine whether the

proposed amendment complies with the requirement, set out in article XI, section

3, that the amendment “embrace but one subject and matter directly connected

therewith.” Second, we determine whether the ballot title and summary comply

with section 101.161(1), Florida Statutes (2019). Under that statute, the “ballot

title shall consist of a caption, not exceeding 15 words in length, by which the

measure is commonly referred to or spoken of.” The statute requires that the ballot

summary be “an explanatory statement, not exceeding 75 words in length, of the

chief purpose of the measure.” The statute further mandates that the ballot

summary be printed on the ballot “in clear and unambiguous language.”

      The proposed amendment meets the single-subject requirement. We have

long understood the essence of that requirement to be whether the proposal “may

be logically viewed as having a natural relation and connection as component parts

or aspects of a single dominant plan or scheme.” Fine v. Firestone, 448 So. 2d
984, 990 (Fla. 1984) (quoting City of Coral Gables v. Gray, 19 So. 2d 318, 320

(Fla. 1944)). The proposal here is consequential but straightforward: for any


                                         -4-
proposed amendment or revision to become part of our constitution, it would have

to be approved by the voters in two elections rather than one. The proposal

otherwise leaves the existing constitutional amendment framework in place, and it

treats all proposed amendments or revisions—however originated—the same. Any

subsidiary details in the proposal (for example, setting out the timing of the

required elections) are directly connected to the proposal’s single dominant plan.

      Similarly, the ballot title and summary comply with section 101.161(1).

Each meets the statute’s word limits. And each is written in clear, impartial

language. The summary unambiguously explains to voters how the proposed

amendment would change the constitution, and it puts that change in the context of

the legal status quo. In the words of the summary, under the proposal, voters

would have to approve “all proposed amendments or revisions” to the state

constitution “in two elections, instead of one.” As section 101.161(1) requires, the

summary tells the voters “the legal effect of the amendment, and no more.” Evans

v. Firestone, 457 So. 2d 1351, 1355 (Fla. 1984).

                                  CONCLUSION

      For the reasons we have explained, we approve the proposed amendment for

placement on the ballot.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

                                         -5-
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Advisory Opinion – Attorney General

Ashley Moody, Attorney General, and Jeffrey Paul DeSousa, Deputy Solicitor
General, Tallahassee, Florida,

      for Petitioner

Jason A. Zimmerman and Jeffrey M. Aaron, Orlando, Florida, George T. Levesque
and Ashley Hoffman Lukis of GrayRobinson, P.A., Tallahassee, Florida,

      for Interested Party, Keep Our Constitution Clean PC




                                      -6-